DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted December 21, 2021, has been received.  The amendment of claims 1, 11-13, 15-18; and cancellation of claims 2-10 and 19 is acknowledged.
Allowable Subject Matter
Claims 1, 11-18, and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to an ink set with an ink A comprising water, a first organic solvent, and a first pigment, and ink B comprising water, a second organic solvent different from the first organic solvent, a second pigment, and a urethane resin particle, wherein a ratio (X/Y) of a total mass content ratio X of N,N-dimethyl- β -buthoxy propionamide, N,N-dimethyl- β -methoxy propionamide, and 3-ethyl-3-hydroxymethyl oxetane, and a first organic solvent mixing solubility parameter. The cited art, U.S. Patent Pub. 2011/0057986 (“Ikoshi”) in view of U.S. Patent Pub. 2012/0262517 (“Takaku”), discloses a similar ink set also having an ink A comprising water, a first organic solvent, and a first pigment, and ink B comprising water, a second organic solvent different from the first organic solvent, a second pigment, and a urethane resin particle, the first organic solvent and second organic solvent have a mixing solubility parameter. However, the cited art does not appear to explicitly disclose or suggest wherein the second organic solvent substantially includes none of NN-dimethvl-p- buthoxy propionamide, NN-dimethyl-p-methoxy propionamide, and 3-ethyl-3- hydroxymethyl oxetane. Thus, the cited art does not provide the specific ink set of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853